Citation Nr: 1726284	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a heart condition. 

2.  Entitlement to service connection for a heart condition. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for a back condition. 

4.  Entitlement to service connection for a back condition.

5.  Whether new and material evidence has been received to reopen a claim of service connection for stroke residuals. 

6.  Entitlement to service connection for stroke residuals.  




REPRESENTATION

Veteran represented by:  Lori Chism, Attorney


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to November 1976 with additional inactive service with the United States Air Force Reserve.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
While the RO already reopened the current claims of service connection (in the December 2010 Statement of the Case) and decided them on the merits, the Board must make its own determination as to whether new and material evidence to reopen the claims was received in order to establish its jurisdiction to review de novo the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board notes that the issue of entitlement to service connection for irritable bowel syndrome, originally associated with this appeal stream, was granted by the RO in February 2014.  Therefore, this issue is not in appellate status and will not be addressed here.  

In addition, the issues of entitlement to service connection for stroke residuals and a heart condition were originally considered one issue; however, they were treated separately by the RO in the December 2010 statement of the case (SOC) and the February 2014 supplemental statement of the case (SSOC) and by the November 2010 VA examiner.  Therefore, the Board will consider them as independent issues.   

The issue of entitlement to service connection for a neck disorder has been raised by the record in a February 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for a heart condition to include subclavian steal syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2006 rating decision denied the Veteran's claim of entitlement to service connection for a back condition.  The Veteran was notified of the decision but did not perfect an appeal within a year.

2.  The evidence associated with the claims file subsequent to the April 2006 rating decision relates to an unestablished fact that is necessary to substantiate the claim for service connection for a back condition. 

3.  The Veteran's back condition was not caused or aggravated by his active service.

4.  An August 2001 rating decision denied the Veteran's claim of entitlement to service connection for stroke residuals.  The Veteran was notified of the decision but did not perfect an appeal within a year.

5.  The evidence associated with the claims file subsequent to the August 2001 rating decision relates to an unestablished fact that is necessary to substantiate the claim for service connection for stroke residuals.

6.  The Veteran's stroke was not caused or aggravated by his active service.

7.  An April 2006 rating decision denied the Veteran's claim of entitlement to service connection for a heart condition.  The Veteran was notified of the decision but did not perfect an appeal within a year.

8.  The evidence associated with the claims file subsequent to the April 2006 rating decision relates to an unestablished fact that is necessary to substantiate the claim for service connection for a heart condition.  


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied service connection for a back condition is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2016).

2.  Evidence received since the April 2006 rating decision is new and material and allows a claim for entitlement to service connection for a back condition to be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for a back condition is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The August 2001 rating decisions that denied service connection for stroke residuals is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2016).

5.  Evidence received since the August 2001 rating decision is new and material and allows a claim for entitlement to service connection for stroke residuals to be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  Service connection for stroke residuals is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

7.  The August 2001 rating decision that denied service connection for a heart condition is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2016).

8.  Evidence received since the August 2001 rating decision is new and material and allows a claim for entitlement to service connection for a heart condition, to include subclavian steal syndrome, to be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In claims to reopen, VA, while not required to provide notice of the evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, is required "to explain what 'new and material' evidence means."  Akers v. Shinseki, 673 F.3d 1352, 1358   (Fed. Cir. 2012).  Adequate notice was provided in a February 2009 letter to the Veteran.

Regarding the duty to assist, the Veteran's available service treatment records (STRs), post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  In November 2010, the Veteran underwent a VA examination to evaluate his claimed back, heart, and stroke conditions.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's back condition and stroke residuals in the examination report sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  The Veteran has not identified any outstanding evidence to be collected.  

Therefore, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.
 
Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic disabilities, to include arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptoms and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptoms.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

 I.  Back 

Factual Background 

The Veteran is claiming service connection for a back condition he relates to an in-service car accident in July 1976.  

A July 1976 STR shows that the Veteran hit a telephone pole while driving in and reported right-sided chest pain.  The clinician noted normal heart and lung sounds, but noted a small bruise.  An EKG and chest x-ray were normal.  The diagnosis was mild chest trauma.  Subsequent STRs are silent as to any reports of back symptoms.  

The Veteran's November 1976 separation examination shows no report of back or spine symptoms or problems and records a normal physical examination.  

In an August 1995 VA treatment record, the Veteran reported two weeks of low back pain from lifting at work.  He stated he had also strained a back muscle in 1980.  The clinician characterized the Veteran's back examination as normal and noted that he could touch his toes with only minimal discomfort.  The diagnosis was lower back muscle strain.   

In an April 2006 rating decision, the RO denied the claim for lack of a current back disability diagnosis.  

In an October 2008 VA treatment record, the Veteran described a history of on-and-off back pain for 30 years.  The pain had been worsening and was exacerbated by bending over.  The clinician recorded the diagnosis as lower back pain.  In a December 2008 VA treatment record, the Veteran reported continued back pain.  

In a November 2009 rating decision, the RO declined to reopen the claim for lack of new and material evidence.  The Veteran appealed, and the RO afforded him a VA examination in November 2010.

During the November 2010 VA examination, the Veteran reported that his significant back pain had started in 2008, although he had had some symptoms earlier.  He reported mid-lumbar back pain that causes difficulty walking.  He described 8/10 back pain with flare-ups to 9/10 pain about twice a week.  On physical examination, the examiner reported pain with active range of motion, pain following repetition of motion, and guarding.  The examiner reviewed March 2010 spinal imaging that showed narrowing of the L4-L5 disc space.  The examiner diagnosed him with lumbar spine degenerative disease without radiculopathy.   The examiner stated that this diagnosis was less likely than not related to the Veteran's in-service car accident because the car accident was a minor accident and did not involve the Veteran's back.  The examiner noted that the Veteran did not seek treatment for a back condition during service, and that his separation examination report was silent for any mention of a back condition.  

In a December 2010 statement of the case (SOC), the AOJ reopened the claim and denied service connection for lack of a nexus to the Veteran's military service.   

In July 2011, the Veteran appealed and submitted two scholarly articles in support of his claim.  These articles discuss lower back pain in general terms including its cause and treatment.    

In an October 2011 private treatment record, the Veteran reported chronic back pain.

Analysis 

Since the prior denial, the Veteran has submitted a VA examination report and additional medical records.  The Board finds the VA examination to be new and material as it relates to the unestablished nexus between his in-service car accident and his current back disability.  Accordingly, the Board finds that the claim of service connection for a back condition may be reopened. 

As discussed above, the Veteran believes that his current back condition is due to his in-service car accident.  It is is undisputed that the Veteran was in a car accident during service and that he has a current back diagnosis of degenerative disc disease; what remains to be established is a nexus between the two.   Alternatively, service connection may be established by showing that spinal arthritis developed within one year of separation or a through demonstration a continuity of symptoms since service.   

The Board finds that the weight of the evidence is against a finding that the in-service car accident caused the Veteran's current back disability.  First, a careful review of the record shows the first documented complaints of back pain in 1995, 19 years after discharge.  The passage of many years between service and the objective documentation of a claimed disability, although not dispositive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although the Veteran did report a history of earlier back problems, the evidence indicates that these were acute injuries with known antecedents, such as pulling a muscle lifting a heavy item at work in 1980 and 1995.  Therefore, this medical history supports VA examiner's conclusion--based on a review of the medical record and his discussion with the Veteran--that the Veteran's chronic back disability developed in approximately 2008.  

Notably, the evidence does not show any back injury in the immediate aftermath of the July 1976 in-service car accident.  As discussed above, the Veteran's primary report after the accident was chest pain, which was supported by the examining clinician's diagnosis of mild chest trauma.  STRs subsequent to this accident are silent as to any back complaints.  The November 1976 separation physical records a normal physical examination and does not reflect any reported back or spine symptoms. 

The Board has considered the Veteran's statements that the in-service car accident caused his current back disorder; however, the Board finds that the November 2010 VA examiner's opinion is more persuasive and probative in finding that the in-service car injury did not cause the Veteran's current chronic disability.   See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  Specifically, the examiner concluded that the Veteran's low back disability was not likely linked to his in-service car accident because the Veteran's service records and the Veteran's contemporaneous reports indicated that his back was not affected by this accident. 

In providing this opinion, the Board finds that the examiner used a fully adequate rationale in supporting his conclusions.  He explained that the car accident did not result in an immediate injury or any reports of back symptoms during the remaining four months of the Veteran's active service.  He also described the Veteran's history of back concerns and the imaging and examination findings establishing his current back diagnosis.   Overall, the examiner concluded that there was no evidence to suggest that the Veteran's in-service car accident or his episodes of back pain reported in 1995, resulted in his current chronic lumbar spine disability, which the examiner assessed had started in approximately 2008.  

The Board also finds that there no evidence of the diagnosis of a chronic back disability in service in order to establish service connection on a presumptive basis as a chronic condition, nor was there any back complaint "noted" during service or documented history of symptoms of lumbar degenerative disease to establish service connection under continuity of symptoms theory.  As discussed above, the Veteran's STRs including his separation examination do not describe any back symptoms or conditions.  The first documented instance of back pain is in 1995.  The VA examiner did consider the Veteran's long history of back pain but viewed these symptoms as acute injuries with documented antecedents of lifting during post-service employment and not evidence of a chronic disability.  The remainder of the Veteran's medical records is also negative for any nexus between the in-service car accident and his low back condition.  The scholarly article submitted by the Veteran provides general information about the causes of low back pain but does not provide specific information about the causality of his condition.  Further, the record is devoid of evidence which demonstrates that muscle strains, such as the injury suffered by the Veteran in the 1980s and 1990s, can lead to the type of degenerative disk disease currently suffered by the Veteran.

Because there is little basis in the record upon which to conclude that the Veteran's low back disability is related to his military service, service connection for a low back disability is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. Additionally, there has been no showing that the Veteran developed arthritis of his lumbar spine within one year of his separation from active service, which was in November 1977. Thus, the Veteran's claim of entitlement to service connection for a low back disability must be denied on a presumptive basis as well.  See 38 C.F.R. § 3.307, 3.309. 

 The Board has considered the applicability of the benefit-of-the-doubt doctrine in the course of rendering a decision as to this claim. Because there has not been a showing that the Veteran's low back disability is related to service, and because the Veteran's lumbar spine arthritis did not manifest to a compensable degree within one year of separation from active service, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49, 55-57. There is no reasonable doubt to be resolved as to this issue.  

II.  Stroke

Factual Background

The Veteran is claiming service connection for residuals of a stroke he relates to an in-service car accident in July 1976 while on active duty.  

In his June 1999 claim, the Veteran reported having a "light stroke," in November 1998.  This claim was initially denied by the RO in December 1999 as "not well grounded," and then readjudicated and denied for lack of nexus to service in August 2001.  

October 1998 VA treatment records show the Veteran reported left sided weakness and a concern about having an alcohol-withdrawal related seizure.  A head CT scan was negative, and the patient was evaluated for alcohol withdrawal.  

November 1998 VA treatment records show that the Veteran reported concern he was about to have a seizure, chest pain, and left sided paralysis.  The chest pain was assessed as non-cardiac in origin.  He was admitted to the psychiatric ward for depression and suicidality and detoxified.  A head CT and neurology consult were initially recommended but then thought to be non-emergent needs, and the Veteran was transferred to another VA hospital for continued alcohol-related rehabilitation.  

In a November 2009 rating decision, the AOJ declined to reopen the claim for lack of new and material evidence.  The Veteran appealed, and the AOJ afforded him a VA examination in November 2010.  

October and November 2009 VA treatment records show a hospital admission for an initial diagnosis of conversion disorder versus stroke.  The initial CT scan showed no acute intracranial changes, the repeat CT showed a likely subacute lacunar infarct, and a follow up MRI was read as showing an old lacunar infarct.   The discharge diagnoses were TIA (transient ischemic attack) and old lacunar infarct.  

The November 2010 VA examiner reported that the Veteran suffered stroke in October 2009 and has residual left hand weakness.  He diagnosed the Veteran with post-CVA residual left upper hemiparesis.   He recorded a largely normal physical examination with the exceptions of mild left upper extremity weakness and an abnormal gait attributed to back pain.  The examiner concluded that it was less likely than not that stroke was caused by the in-service car accident or otherwise associated with the Veteran's service.  He noted that the post-accident STR reflected a normal physical examination and EKG after a minor accident with chest trauma.  The examiner noted that the Veteran's STRs and separation examination report were silent as to any in-service stroke.  

In the December 2010 SOC, the RO reopened the claim but denied it for lack of nexus between the diagnosed post-CVA residual arm hemiparesis and the Veteran's service.   
  
In July 2011, the Veteran appealed and submitted a scholarly article in support of his claim.  This article discusses stroke and blood clots in general terms and states that blood clots can be caused by physical injury.    

October 2011 private medical records show the Veteran was admitted for a suspected new stroke but this was ruled out by imaging.  He was diagnosed with an old stroke.    
 



Analysis 

After a careful review of the evidence, the Board finds that the evidence does not show that a stroke resulted from the Veteran's car accident or is otherwise related to the Veteran's service.  The imaging of record does show that the Veteran suffered a stroke in approximately October 2009, which the VA examiner linked to his current left hemiparesis.  However, the examiner provided a negative nexus opinion as to the residuals of this stroke and the Veteran's service, especially the July 1976 car accident.  

Other VA treatment records show that the Veteran reported some neurological symptoms in 1998 and 1999, but these were linked by the treating physicians to alcohol intoxication and withdrawal, and contemporaneous imaging of the Veteran's head was negative.  

The Board has considered the Veteran's February 2010 statement that that the car accident caused a blood clot which may have caused a stroke.  While the Veteran is competent to report observable symptoms, without the appropriate medical training and expertise, he is not competent to provide an opinion regarding the complex medical question of the cause of his stroke.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  Therefore, the Board must afford probative weight to the medical evidence of record including VA treatment records and the VA examination report which are negative as to any link between the Veteran's military service, including his July 1976 car accident, and the residuals of his prior CVA.  Here again, the Board finds the November 2010 VA examiner's opinion is persuasive and probative in finding that the in-service car injury did not cause the Veteran's current chronic disability.  See Monzingo, 26 Vet. App. at 107.  Specifically, the examiner concluded that the Veteran's stroke was not likely linked to his in-service car accident because the Veteran's service records show involvement in a minor car accident with a normal cardiac examination and EKG and are silent as to any in-service stroke.  Because the competent evidence of record is negative as to any link between the Veteran's service and a post-service stroke and its residuals, service connection is not warranted.  

The Board has also considered the applicability of the benefit-of-the-doubt doctrine in the course of rendering a decision as to this claim.  Because there has not been a showing that the Veteran's stroke or stroke residuals are related to service, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for stroke residuals and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III.  Heart Condition

The Veteran is claiming service connection for a heart condition, specifically residuals of carotid artery bypass surgery, which he relates to the July 1976 in-service car accident.  The November 2010 VA examiner stated that there was insufficient clinical and historical information to provide a cardiac diagnosis.  Accordingly, the RO reopened the Veteran's claim but denied it for lack of a current diagnosis of a disability.  The Board notes that medical evidence added to the claims file since the August 2001 denial shows that the Veteran has a diagnosis of subclavian steal syndrome for which he underwent a carotid artery bypass surgery in November 2008.  The Board finds that this evidence is both new and material as it related to the existence of a current disability, and therefore reopening of this claim is warranted.  The claim will be further addressed on remand.


ORDER

The claim for a back disability is reopened; to this extent only, the appeal is granted.

 Service connection for a back disability is denied.

The claim for service connection for stroke residuals is reopened; to this extent only, the appeal is granted.

 Service connection for stroke residuals is denied.

The claim for a heart condition is reopened; to this extent only, the appeal is granted.


REMAND

A review of the record shows that additional development is required before the claim for service connection for a heart condition may be adjudicated on the merits.  

The medical evidence of record shows that the Veteran has a diagnosis of subclavian steal syndrome for which he underwent a carotid artery bypass surgery in November 2008.  This history is not discussed in the November 2010 VA examination report.  This is notable because the Veteran raised this issue in a February 2010 written statement in attempting to explain the nexus between his current condition and his service.  Because the examiner may not have considered all pertinent evidence in the claims file, the case must be remanded for a supplemental medical opinion addressing whether subclavian steal syndrome/carotid artery bypass residuals or any other diagnosed cardiac condition is related to the Veteran's service including the July 1976 car accident.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (medical opinion must be based on accurate factual premise and consideration of veteran's prior medical history and examinations).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA or adequately identified private treatment the Veteran has received for his subclavian steal syndrome/carotid artery bypass residuals. 

2.  Then arrange for a VA medical examiner (preferably the November 2010 VA examiner) to review the claims file and opine on the following: Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed subclavian steal syndrome/residuals of carotid artery bypass surgery or any other diagnosed cardiac conditions are related to the his July 1976 car accident or otherwise to his service?  In providing this opinion, the examiner should address the Veteran's February 2010 statement that the car accident caused a blood clot that caused his current cardiac disability.  A detailed explanation (rationale) is requested for all opinions provided.  

If the requested VA examiner is unavailable (or unable for any reason) to provide the requested opinion, then arrangements should be made for the entire record to be reviewed by another appropriate medical provider who can provide the opinion sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, then such examination should be scheduled.

3.  The AOJ should then review the record and readjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


